In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00163-CR
______________________________


CHRISTOPHER LEON PICKRON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 188th Judicial District Court
Gregg County, Texas
Trial Court No. 30106-A


                                                 



Before Morriss, C.J., Ross and Carter, JJ.



O R D E R

            Christopher Leon Pickron appeals from his conviction for indecency with a child.  On May 2,
2003, Pickron pled guilty before a jury and was sentenced to five years' imprisonment in accordance
with the jury's verdict.  The clerk's record was timely filed on August 20, 2003.  The reporter's
record, originally due on September 2, 2003, has not yet been filed.
            The trial court has already conducted two show cause hearings regarding the preparation of
this record.  According to our most recent communication from the trial court, the court reporter
promised to have the record completed by October 23, 2003.  As of today's date, no reporter's record
has been filed.
            This Court has joint responsibility, along with the trial court, to ensure that an appellate
record is timely filed.  Tex. R. App. P. 35.3(c).  In accordance with Tex. R. App. P. 37.3(a)(2),
because the record has not been timely filed, the matter has now been referred to this Court.
            We ORDER Shannon Brigman, court reporter for the County Court at Law Number 2 of
Gregg County, Texas, to prepare and file the record in this case, Christopher Leon Pickron v. The
State of Texas, case number 06-03-00163-CR.  The record must be filed with this Court on or before
Monday, November 10, 2003.  If the record is not filed in accordance with this order, Brigman may
be ordered to show cause why this Court should not hold her in contempt for failing to obey the
orders of this Court.
            IT IS SO ORDERED.
 
                                                                        Jack Carter
                                                                        Justice

Date:   October 30, 2003